DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the rear board with a hinge must be shown or the feature(s) canceled from the claim(s).  
the transparent surface must be shown or the feature(s) canceled from the claim(s).  
The iron rod (claim 2) must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 3, the term “in the wide sense” is indefinite because it seems to imply that the function recited in the dependent claim is broader than that recited in the independent claim. A dependent claim must include all limitations of the claim on which it depends and then further limit the scope thereof, as required by 35 U.S.C. 112(d). It is not clear how or whether the claim further limits claim 1, since the claim seems to merely rephrase the limitations of claim 1 in broader terms.
	As to claim 4 and 5, the claims depend on claim 6, which doesn’t exist.  For purposes of examination, the claims have been treated as dependent from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Michel (US-2015/0320240) in view of Ellis (US-5983547).
	As to claims 1 and 3, Michel teaches a device for displaying flat pieces of art comprising a rectangular frame 10, a transparent surface 12, a rear board 14 equipped with a hinge 16 (see Michel paragraphs 0019-0020) to open the back like a door for reversibly inserting/removing/replacing the artwork. (see Michel figure 1 and 2).
	Michel does not include supplementary pieces that wedge into furrows in the frame profile. Ellis teaches an art frame comprising a supplement pieces 1,2,3,4, that pivots into furrows in the frame to retain artwork in the frame (see Ellis figures 1 and 9, column 2 lines 55-66, column 4 lines 3-27).  Ellis teaches how the supplemental pieces 1,2,3,4, exert a spring force when engaged with the artwork in a manner that is within the broadest reasonable interpretation of the claim scope (see Ellis column 5 lines 5-38).  It would have been obvious to combine a frame as taught by Michel with supplemental pieces as taught by Ellis, in order to securely retain the artwork in the frame.
As to claims 4 and 5, the specific dimensions are not patentable since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  It would have been obvious to merely change the size of the frame taught by Michel to the arbitrary dimensions claimed since a mere change in size requires only routine skill in the art and would yield predictable results with no change in the working principles or method of production thereof.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)

	Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Michel (US-2015/0320240) in view of Ellis (US-5983547) and further in view of Broehl (US-2009/0119965) and further in view of Glade (US-4282667) and further in view of Lacoff (US-2008/0110072).
As to claim 2, Ellis does not specifically teach polycarbonate.  Broehl (US-2009/0119965) teaches polycarbonate. (see Broehl, paragraph 0032).  It would have been obvious to one of ordinary skill in the art to make the transparent surface of Michel from a flat piece of polycarbonate, since the mere selection of materials of those known the art, particularly those known to be specifically suitable for the claimed purpose, is within the ordinary capabilities of one skilled in the art and would have yielded predictable results.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Michel also lacks a wood frame and a Masonite board.  Lacoff teaches a display frame that is made of wood and Masonite (see Lacoff 0014, 0030).  It would have been obvious to one of ordinary skill in the art to make the frame of Michel from wood and the board from Masonite as taught by Lacoff since the mere selection of materials from among those known the art is within the ordinary capabilities of one skilled in the art and would have yielded predictable results.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Michel does not show the hinge pins of hinges 16 in detail or specifically that they are iron.  It would have been obvious to one of ordinary skill in the art to form the hinge pins of iron since the mere selection of materials from among those known the art is within the ordinary capabilities of one skilled in the art and would have yielded predictable results.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Glade teaches a hinge rod 12 glued to the edge of a panel 9, 10 (see Glade claim 5, figure 6).  It would have been obvious to secure the hinges of Michel with adhesive as taught by Glade in order to achieve a lighter weight construction.
Ellis teaches that the supplemental parts 1,2,3,4 are made of sheet metal and mentions brass as a material for the pivot pin 5 (see Ellis, column 2 lines 55-57, column 4 lines 53-57).  The pieces are shown with rounded corners (see Ellis figure 1). It would have been obvious to form supplemental parts as taught by Ellis in combination with a frame as taught by Michel from sheet brass, since the mere selection of materials from among those known the art is within the ordinary capabilities of one skilled in the art and would have yielded predictable results.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636